DETAILED ACTION
This Final Office Action is in response to amendments filed 3/15/2022.
Claims 1, 3, 7, 8, 10, 12, 14, 15, 17, and 20 have been amended.
Claim 21 is a new claim.
Claims 1-21 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 has been considered by the examiner.
Response to Arguments
Claim Objections
Due to the amendments filed 3/15/2022, the objections of claims 3, 7, 8, 12, and 17 have been withdrawn.
Rejections under 35 U.S.C. 112
Due to the amendments filed 3/15/2022, the rejections of claims 4-6, 8-12, 14, 18, and 19 under 35 U.S.C. 112(b) have been withdrawn.
Rejections under 35 U.S.C. 102
On pages 9 and 10 of the Remarks filed 3/15/2022, the Applicant contends that Suvarna does not explicitly disclose superimposing the WiFi strength layer 904 over the floor plan layer 902 to generate a composite map. Specifically, the Applicant contends that superimposing one map layer over another map layer falls short of the “correlating” operation as claimed. The Applicant provides two reasons: 
(1) A “correlating” operation is a process of establishing a mutual or reciprocal relationship between two or more measures, and the Applicant’s specification describes in substantial detail that the claimed “correlation” may include a series of specific mathematical operations. Merely superimposing one map layer to another without further analysis or operation does not establish a mutual or reciprocal relationship between the data contained in respective map layers. 
(2) The claim requires that correlation be performed on localization data and signal coverage data, and the “correlating” operation is performed automatically by a processor. Suvarna’s user selection of a map layer and superimposition are manual operations, and the superimposition is performed on two maps. Suvarna does not teach superimposing data from one map layer over the data from another map layer.
The Examiner respectfully disagrees. Specifically, in response to reason (1), the features upon which applicant relies (i.e., series of specific mathematical operations) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The claim recites “correlating the localization data detected by the localization sensor with the signal coverage data of the wireless communication signals,” which does not recite specific mathematical operations. The term “correlating” may be reasonably taught by superimposing one set of data over another, since the two sets of data are provided with a particular relationship, and in the case of Suvarna, the relationship is location, which is evident by the depiction of the maps in Figure 9.
 In response to reason (2), while the user selects particular tabs to define the layers that are superimposed over the floor plan, as described in ¶0086, with respect to Figure 9, the process of superimposing the layers is performed automatically by the display processor. The user is not manually displaying layers over a floor plan; the user is only manually performing the selection.
Due to the amendments filed 3/15/2022, new allowable subject matter has been indicated below.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suvarna et al. (US 2018/0299899 A1), hereinafter Suvarna.
Claim 1
Suvarna discloses the claimed user terminal (see Figure 7, depicting client computing system 704 implemented as a consumer device, described in ¶0052), comprising: 
a receiver (i.e. network interface 780, described as communicated via Wi-Fi in ¶0055); 
a user interface (i.e. user input 786 and user output 788, described in ¶0056-0057); 
a processor (i.e. processing units 782) coupled to the receiver and the user interface (see Figure 7); and 
a memory (i.e. storage 784) coupled to the processor (see Figure 7), the memory comprising a non-transitory computer-readable storage medium storing computer-readable program code therein that is executable by the processor to perform operations (see at least ¶0054, described with respect to ¶0037-0038).
Suvarna further discloses that the operations comprise receiving, via the receiver of the user terminal, localization data detected by a localization sensor (i.e. LIDAR module 104, 616) of at least one mobile robot (i.e. cleaning robot 102, 602) in an operating environment thereof and signal coverage data of wireless communication signals (i.e. WiFi signals) transmitted by at least one electronic device in the operating environment and acquired by a wireless receiver (i.e. transceivers 632) of the at least one mobile robot in the operating environment responsive to navigation of the at least one mobile robot in the operating environment (see at least ¶0086, regarding that layer 904, which is a heat map indicating the relative strength of WiFi signals as mapped throughout a floor plan, is superimposed over the floor plan 902 mapped by the cleaning robot on a user display, where the display is provided on the user output device 788 of client computing system 704, described in ¶0057, and the cleaning robot comprises sensors to map WiFi signal strength, as described in ¶0060). Given that both the signal strength (see ¶0062) and the floor plan (see ¶0019) are mapped by the cleaning robot, it is clear that the “localization data” and “signal coverage data” is transmitted to the user terminal in order to display the map with layers 902 and 904.
The “at least one electronic device” may be reasonably interpreted as a router or access point that transmits the WiFi signals, given that the signal strength of the WiFi signal is directly related to the position of the WiFi wireless router or access point, as described in ¶0067 of Suvarna.
Suvarna further discloses correlating the localization data detected by the localization sensor with the signal coverage of the wireless communication signals, and generating a composite map based on the correlation (see at least ¶0086, with respect to Figure 9, regarding that heat map layer 904 of the relative strength of WiFi is superimposed over floorplan layer 902). The map generated from superimposing layer 904 over layer 902 reasonably teaches a “composite map.”
Suvarna further discloses that the operations comprise displaying, via the user interface of the user terminal, one or more visual representations of the map information (see at least ¶0086, regarding the display of layer 904 over the floor plan 902 mapped by the cleaning robot).  
Claims 2 and 16
Suvarna further discloses that the one or more visual representations comprise: 
an occupancy map (i.e. floor plan 902) indicating physical characteristics of the operating environment including obstacles detected by the localization sensor of the at least one mobile robot in the operating environment (see Figure 9, depicting the floor plan 902 as including obstacles, where the floor plan 902 is mapped by the cleaning robot as described in ¶0086, ¶0019); or 
a signal coverage map (i.e. layer 904) indicating electrical characteristics of the operating environment including respective signal strengths of the wireless communication signals acquired by the wireless receiver of the at least one mobile robot at respective locations in the operating environment (see ¶0086, regarding layer 904 is superimposed over floor plan 902 and represents the relative strength of WiFi signals mapped throughout the floor plan; Figure 9, depicting the heat map associated with layer 904).
Claims 3 and 17
Suvarna further discloses that the signal coverage map comprises a two-dimensional representation indicating the respective signal strengths of the wireless communication signals by colors or brightness levels that vary at the respective locations in the operating environment (see at least ¶0086, regarding that the heat map associated with layer 904 is provided using different colors to indicate the relative strength of the WiFi signals as mapped throughout the floor plan; Figure 9, depicting variations of brightness).
Claim 9
Suvarna further discloses that the occupancy map further identifies the at least one electronic device as mobile or stationary (see at least Figure 9, depicting the electronic devices as stationary). Only one of the limitations of “mobile” or “stationary” are required to be taught by prior art. The claim language does not indicate a selection is made. 
Claims 10 and 18
Suvarna further discloses that the operations further comprise: displaying, via the user interface of the user terminal, an indication of one or more suggested positions in the operating environment for repositioning of the at least one electronic device, based on the wireless communication signals acquired by the wireless receiver of the at least one mobile robot (see at least ¶0067, regarding the recommendation to move the WiFi access point to a particular location). 
Claims 11 and 19
Suvarna further discloses that the operations further comprise: displaying, via the user interface of the user terminal, an indication of one or more suggested frequencies or channels for communication by the at least one electronic device, based on signal interference indicated by the wireless communication signals acquired by the wireless receiver of the at least one mobile robot (see at least ¶0061, regarding the indication to switch over to another WiFi channel or access point).
Claim 13
Suvarna further discloses that the one or more visual representations of the map information indicates areas in the operating environment in which signal coverage by the wireless communication signals is weak or absent, and wherein the operations further comprise: displaying, via the user interface, a suggestion for improvement of the signal coverage (see at least ¶0061-0067, regarding the analysis of signal quality, so as to indicate where control may be lost, switch over to another WiFi channel, make recommendations for moving a WiFi access point, etc.).
Claim 15
Suvarna discloses the claimed method of operating a user terminal, as discussed in the rejection of claim 1.
Claim 20
Suvarna further discloses that the one or more visual representations of the map information indicates areas in the operating environment in which signal coverage by the wireless communication signals is weak or absent, and wherein the operations further comprise: displaying, via the user interface, a suggestion for repositioning of a wireless router to improve signal coverage (see at least ¶0061-0067, regarding the analysis of signal quality, so as to indicate where control may be lost, switch over to another WiFi channel, make recommendations for moving a WiFi access point, etc.). The limitation of a “displaying a suggestion” may be broadly interpreted as any visual indication; therefore, the display of layer 904 in Figure 9 of Suvarna may reasonably suggest to a user to reposition a router to improve signal coverage in areas that are visually indicated to have lower WiFi signal strength.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suvarna in view of Basak et al. (US 2007/0298805 A1), hereinafter Basak.
Claim 4
Suvarna discloses the indications of a location of the at least one electronic device in the operating environment as being associated with layer 904, not the occupancy map. However, it would be reasonable to modify the occupancy map (floor plan 902) of Suvarna to further include a location of the electronic device, given the claim language does not require the location to be detected by the mobile robot.
For example, Basak discloses the known technique of manually incorporating the location and type of all access points and routers (similar to the at least one electronic device taught by Suvarna) in a physical environment map (similar to the occupancy map taught by Suvarna) (see at least ¶0016). Therefore, the combination of Basak and Suvarna further discloses that the occupancy map further indicates a location of the at least one electronic device in the operating environment.
Since the systems of Basak and Suvarna are directed to the same purpose, i.e. providing an occupancy map of an indoor environment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the occupancy map of Suvarna, so as to further indicate a location of the at least one electronic device in the operating environment, in the same manner that Basak manually incorporates the location and type of all access points and routers in a physical environment map, with the predictable result of providing a physical environment map that depicts a complete wireless communication system (¶0016 of Basak).
Claim 5
Basak further discloses visually positioning access points and routers (similar to the at least one electronic device taught by Suvarna) on the physical environment map (see ¶0016) with a graphical representation of a signal emitted therefrom (see ¶0041-0043, with respect to Figures 2-4).
Additionally, the combination of floor plan 902 and layer 904 in Suvarna inherently indicates a graphical representation of a signal emitted from “the electronic devices,” given the heat map is representative of the signal strength. 
Claim 6
Suvarna further discloses that the operations further comprise: receiving an indication of a current location of the at least one mobile robot in the operating environment, wherein the graphical representation of the signal is varied based on a proximity of the current location of the mobile robot to the location of the at least one electronic device (see at least ¶0070, regarding that the signal quality map is constantly updated with each pass of the robot over the same area, where the robot has sensors to map WiFi signal strength, as described in ¶0062). Updates to the layer 904 inherently varies the “graphical representation” based on the proximity of the robot to the “electronic devices” provided in the floor plan 902, given that signal strength is measured by the robot.
Claim 7
Suvarna further discloses that the graphical representation is varied in color or brightness level (see at least ¶0086, regarding layer 902 is a heat map using different colors to indicate the relative strength of the WiFi signals mapped throughout the floor plan; Figure 9, depicting the heat map of layer 902 as different levels of brightness).
Claim 8
Suvarna does not further disclose that the occupancy map further indicates an identity comprising type, manufacturer, or model of the at least one electronic device. However, it would be reasonable to modify the occupancy map (floor plan 902) of Suvarna to further include the type of electronic device, given the claim language does not require the identity to be detected by the mobile robot.
For example, Basak discloses the known technique of manually incorporating the location and type of all access points and routers (similar to the at least one electronic device taught by Suvarna) in a physical environment map (similar to the occupancy map taught by Suvarna) (see at least ¶0016). Therefore, the combination of Basak and Suvarna further discloses that the occupancy map further indicates an identity comprising type, manufacturer, or model of the at least one electronic device.
Since the systems of Basak and Suvarna are directed to the same purpose, i.e. providing an occupancy map of an indoor environment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the occupancy map of Suvarna, so as to further indicate an identity comprising type of the at least one electronic device, in the same manner that Basak manually incorporates the location and type of all access points and routers in a physical environment map, with the predictable result of providing a physical environment map that depicts a complete wireless communication system (¶0016 of Basak).
Claim 12
Suvarna further discloses that the location of the at least one electronic device in the operating environment is a most recent location from which the wireless communication signals were received from the at least one electronic device, and wherein the operations further comprise: providing, via the user interface of the user terminal, an audio or visual indication of the most 46recent location (see at least Figure 9, depicting the “most recent” locations of “electronic devices” in the floor plan 902; ¶0070, regarding the continuous update of the map with each pass of the robot over the same area).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Suvarna in view of Tsruya et al. (US 2013/0035109 A1), hereinafter Tsruya.
Claim 21
Suvarna discloses correlating the localization data with the signal coverage data, so as to provide a spatial representation indicating signal characteristics at respective positions in the operating environment by superimposing layer 904 on floor plan 902 in Figure 9, as discussed in the rejection of claim 1. Suvarna does not specifically teach that the correlating includes filtering a combination of the localization data and the signal coverage data, such that the filtered data is converted into the spatial representation. However, it is well known in the art to filter data measured by a robot prior to converting the data into a map representation, due to known interference from signal noise.
Specifically, Tsruya discloses the known technique of generating a radio map (similar to the data contained in the WiFi heat map of Suvarna) that is a combination of physical locations (x, y, z coordinates) (similar to the localization data taught by Suvarna) and the signal strength measurements (similar to the signal coverage data taught by Suvarna) at the physical locations (see at least ¶0020; ¶0013-0016). Tsruya further discloses filtering the radio map using a smoothing filter to smooth variations of the propagation characteristics (see ¶00268), defined as signal strength of a signal transmitted from signal transmitters such as access points and routers (see ¶0166-0177, ¶0102). Tsruya further discloses that the measurement of the signal strengths may be performed by a single mobile device (similar to the mobile robot taught by Suvarna) (see ¶0065). Therefore, the combination of Suvarna and Tsruya teaches that correlating the localization data with the signal coverage data includes filtering a combination of the localization data and the signal coverage data and converting the filtered data into a spatial representation indicating signal characteristics at respective positions in the operating environment, where the “spatial representation” is provided by layer 904 superimposed on floor plan 902 in Figure 9 of Suvarna.
Since the systems of Tsruya and Suvarna are directed to the same purpose, i.e. correlating localization data with signal coverage data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Suvarna, so as to preemptively filter a combination of the localization data and the signal coverage data, in light of Tsruya, such that correlating the localization data with the signal coverage data includes filtering a combination of the localization data and the signal coverage data and converting the filtered data into a spatial representation indicating signal characteristics at respective positions in the operating environment, with the predictable result of improving the quality of the radio map by smoothing variations of measured propagation characteristics (¶0268 of Tsruya).
Allowable Subject Matter
Claims 14 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Suvarna, taken alone or in combination, does not teach the claimed method of operating a user terminal, comprising: 
performing, by a processor of the user terminal, operations comprising: 
receiving, via a receiver of the user terminal, information indicating an absence of wireless router signal coverage in respective locations of an operating environment of a mobile robot based on wireless communication signals transmitted by at least one electronic device local to the operating environment and acquired by a wireless receiver    of the mobile robot responsive to navigation in the operating environment; and 
displaying, via a user interface of the user terminal, a message prompting a user to purchase a wireless router device based on the information indicating the absence of the wireless router signal coverage.
Specifically, Survana discloses a similar method of operating a user terminal (see Figure 7), comprising performing, by a processor of the user terminal, operations comprising receiving, via a receiver of the user terminal, information indicating an absence of wireless router signal coverage in respective locations of an operating environment of a mobile robot based on wireless communication signals transmitted by at least one electronic device local to the operating environment and acquired by a wireless receiver    of the mobile robot responsive to navigation in the operating environment (see ¶0060-0061, ¶0027). However, Survana does not further disclose displaying, via a user interface of the user terminal, a message prompting a user to purchase a wireless router device based on the information indicating the absence of the wireless router signal coverage, as claimed. No reasonable combination of prior art can be made to teach this claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661


/RUSSELL FREJD/Primary Examiner, Art Unit 3661